DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 02/08/2022. Claims 1-4, 9-13, and 18-19 are pending in this Office Action. Claims 5-8 and 14-17 had been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Remark
In response to the final Office Action mailed on 05/13/2012, claims 1 and 11 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant's Interview Summary is acknowledged by the Examiner and it is OK.

Response to Arguments
Applicant’s arguments, see pages 7-9 of the Remark filed 02/08/2022, with respect to 35 USC 103 rejections of the claims 1-4, 9-13, and 18-19 have been fully 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains newly amended subject matter of “the plurality of parameter- based sessions manner of loading is a default manner of loading, the bulk load manner of loading is used if the volume of data is above a threshold, and the plurality of threads is used to load a plurality of objects simultaneously, and a number of parameter-based sessions is based on the current metadata;” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended claims 1 and 11,
the claims recited the newly amended limitations of “the plurality of parameter- based sessions manner of loading is a default manner of loading, the bulk load manner of loading is used if the volume of data is above a threshold, and the plurality of threads is used to load a plurality of objects simultaneously, and a number of parameter-based sessions is based on the current metadata.” As explained above, the specification fails to describe said amended limitations. It is not clear how a said limitation would be 
Regarding dependent claims 2-4, 9-10, 12-13, and 18-19,
said claims dependent on the rejected claims 1 and 11 and inherit the same deficiency. Therefore, claims 2-4, 9-10, 12-13, and 18-19 are rejected for the same reason set forth in rejections of claims 1 and 11.

	
Allowable Subject Matter
Claims 1-4, 9-13, and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162  
03/12/2022